Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-17, 19-24 is/are rejected under 35 U.S.C. 103 as obvious over Minamidate et al. (US 20180257978 A1) and further in view of Hou (US 10040718 B2).
Regarding claims 1, 10 and 15, Minamidate discloses a method of modifying a glass substrate comprising:
Providing a chemically strengthened glass substrate (2) [0119] having a region under compressive stress, for example [0124], from a first surface to a depth of compression, referred to as the depth of layer [0123] or [0125], and the first surface having surface features with peaks and valleys, described at least as unevenness, defects, depressed areas (valleys- in turn more than one valley indicates peaks must exist) [0116]
Minamidate suggests polishing before or after the chemical strengthening treatment [0116] to remove unevenness caused by chemical strengthening, thus Minamidate discloses removing a portion of the region under compressive stress from the first surface into the depth of compression to define a new first surface.
One of ordinary skill in the art would recognize that the roughness may be reduced but not completely disappear.  Alternatively see rejection further below.
The removal of material in Minamidate yields a glass substrate still having surface features with peaks and valleys providing a roughness average within the range of 10 nm to 2000 nm [0116]-[0117], or in Example 1 a roughness average of 120 nm after removal of material, wherein the chemical strengthening may cause an increase in roughness (Example 1)
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated or obvious if the prior art range discloses the claimed range with “sufficient specificity”.
Minamidate discloses dipping the glass in hydrofluoric acid thus necessarily removing a portion of the glass (Example 1).  Minamidate discloses the polishing may occur before or after chemical strengthening as discussed above.  It would be obvious to one of ordinary skill in the art to perform polishing, and thus removing a portion of the glass, after chemical strengthening as motivated by Minamidate [0116] Thus one of ordinary skill in the art to yield a roughness of 120nm-130nm in Example 1 and sufficiently overlapping the presently claimed invention.
Additionally, Minamidate discloses polishing after chemical strengthening to smooth the glass unevenness caused by chemical strengthening.  It would be obvious to one of ordinary skill in the art to optimize the polishing or etching to remove the unevenness.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

 Minamidate discloses the claimed invention except for the exact roughness after chemical strengthening followed by polishing with hydrofluoric acid or an alkali hydroxide. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the appropriate amount of smoothing, or removal of material, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to remove the desired amount by polishing after chemical strengthening as motivated by removing any unevenness caused by chemical strengthening [0116] of Minamidate. 

Minamidate discloses polishing via a polishing agent after chemical strengthening [0116].
In an analogous art of etching glass Hou discloses chemical etching using hydrofluoric acid and optionally an inorganic fluoride salt as well as alcohols, glycols, glycerol’s and combinations thereof (Col 7; lines 21-59, Col 9; lines 41-63).  It would have been obvious to one of ordinary skill in the art to substitute one known chemical etchant solution, HCl, for another HF known in the art motivated by etching the glass.  
Hou discloses that the concentration of etchant, etching time and temperature directly determine the amount of roughness of the resulting article and the depth removed (Col 12; lines 37-54).
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

One of ordinary skill in the art would have been motivated to optimize the etching parameters disclosed by Hou in the invention of Minamidate as motivated to remove the desired depth of chemically strengthened glass material and achieve the desired roughness as disclosed by Hou.

Regarding claim 2, Minamidate discloses the depth of the compression (DOC) under compressive stress, before a portion thereof is removed, is at least 20 microns into the glass substrate from the first surface [0125].
Regarding claim 3, Minamidate discloses the region under compressive stress which is at least 200 MPa [0124], [0151].
Regarding claims 4, 7-8,  Minamidate discloses dipping the chemically strengthened glass with the same properties, see also [0112], in a hydrofluoric acid solution of 3 mass % for 3 minutes [0150] this would yield the portion of the region under compressive stress that is removed has a thickness within the range of 0.5 um to 2 um as would be inherent to one skilled in the art or as made obvious by the broad embodiment of the present specification [0006].
Regarding claims 13-14 and 16,  Minamidate discloses dipping the chemically strengthened glass with the same properties, see also [0112], in a HCl solution of 3 mass % for 3 minutes [0150] this would yield the portion of the region under compressive stress that is removed has a thickness within the range of 0.5 um to 2 microns as would be inherent to one skilled in the art or as made obvious by the broad embodiment of the present specification [0006].
Minamidate discloses hydrochloric acid.
In an analogous art of etching glass Hou discloses chemical etching using hydrofluoric acid and optionally an inorganic fluoride salt as well as alcohols, glycols, glycerol’s and combinations thereof (Col 7; lines 21-59, Col 9; lines 41-63). 
It would have been obvious to one of ordinary skill in the art to substitute one known chemical etchant solution, HCl, for another HF known in the art motivated by etching the glass.  Alternatively, it would be obvious to one skilled in the art to include a wetting agent as discussed by Hart.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 9, Minamidate discloses the glass substrate has a second surface at least approximately parallel to the first surface, and a thickness between the first surface and the second surface, the thickness being less than 1 mm at least [0112].
Regarding claims 11-12,  wherein, generating surface features with peaks and valleys on a first surface of a glass substrate includes contacting the glass substrate with a texturing etchant See Example 1, hydrogen fluoride and potassium fluoride.
Regarding claim 14, Minamidate discloses the glass substrate has a second surface at least approximately parallel to the first surface, and a thickness between the first surface and the second surface, the thickness being less than 1.0 mm [0112].
Regarding claims 18-20,  Minamidate discloses dipping the chemically strengthened glass with the same properties, see also [0112], in a HCl solution of 3 mass % for 3 minutes [0150]
Minamidate discloses hydrochloric acid.
In an analogous art of etching glass Hou discloses chemical etching using hydrofluoric acid and optionally an inorganic fluoride salt as well as alcohols, glycols, glycerol’s and combinations thereof (Col 7; lines 21-59, Col 9; lines 41-63). 
It would have been obvious to one of ordinary skill in the art to substitute one known chemical etchant solution, HCl, for another HF known in the art motivated by etching the glass.  Alternatively, it would be obvious to one skilled in the art to include a wetting agent as discussed by Hou.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 20, smoothing any unevenness due to chemical strengthening with an etchant as disclosed by the combined teaching of Minadimate and Hou necessarily cause valleys to be widened by removing peaks.
Regarding claims 21-22,  Minamidate states generally removing .01-.5 microns of thickness however states it depends on chemical strengthening.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the appropriate amount of smoothing, or removal of material, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to remove the desired amount by polishing after chemical strengthening as motivated by removing any unevenness caused by chemical strengthening [0116]. 
Regarding claims 23-24, Hou suggests the same etchant for a period of time from about 5s-15 minutes which overlaps the ranges of time claimed in claims 23-24 however further discloses that the concentration of etchant, etching time and temperature directly determine the amount of roughness of the resulting article and the depth removed (Col 12; lines 37-54).
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

One of ordinary skill in the art would have been motivated to optimize the etching parameters disclosed by Hou in the invention of Minamidate as motivated to remove the desired depth of chemically strengthened glass material and achieve the desired roughness as disclosed by Hou.


Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Minamidate does not disclose removing a portion of the first compressive stress from a first surface into the depth of compression to define a new first surface.
Examiner disagrees.  Paragraph [0116] Minamidate discloses polishing before or after the chemical strengthening treatment [0116] to remove unevenness caused by chemical strengthening, thus Minamidate discloses removing a portion of the region under compressive stress from the first surface into the depth of compression to define a new first surface. It would be obvious to one of ordinary skill in the art to perform polishing, and thus removing a portion of the glass, after chemical strengthening as motivated by Minamidate [0116] Thus one of ordinary skill in the art to yield a roughness of 120nm-130nm after chemical strengthening in Example 1 and sufficiently overlapping the presently claimed invention.
Additionally, Minamidate discloses polishing after chemical strengthening to smooth the glass unevenness caused by chemical strengthening.  Assuming Example 1 yields a chemically strengthened glass of 130 microns it would be obvious to one of ordinary skill in the art to optimize the polishing or etching to remove the unevenness.
Applicant argues that Minamidate discloses the defect layer caused by chemical strengthening is removed by the polishing and there is no indication that a layer with roughness remains.  In response to this argument one of ordinary skill in the art would recognize that some degree of roughness always exists (see Hou (Col 12; lines 52-53 as simple evidence).  Present independent claims 1 and 10 do not require a final glass substrate with two different roughness values nor does Minamidate define the defect layer to the point where it indicates removal of said defect layer would result in no roughness to support Applicant’s argument.
Applicant’s argument regarding the roughness indicated in Example 1 of Minamidate is not relevant to the present rejection, additionally preferred embodiments are not considered to teach away from the overall reference see MPEP 2123.  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) Minamidate discloses polishing may be done before or after chemical strengthening to smooth the roughness [0116].  Example 1 discloses a polishing removal solution to smooth the glass for 120nm and also discloses a chemical strengthening treatment to yield a roughness of 130nm one of ordinary skill in the art would also be motivated to reorder the steps as taught by Minamidate [0116].
Applicant’s argument regarding the polishing etchant is moot in view of the present rejection required by the new combination of claimed limitations.  It should be noted that [0116] states for example Applicant is reminded that examples or preferred embodiments are not considered on their own to teach away. 
Applicant argues that Minamidate teaches away because Minamidate desires to remove all defects and unevenness,  this has been addressed above.  In addition to the material below, see MPEP § 2141.02 (prior art must be considered in its entirety, including disclosures that teach away from the claims) and MPEP § 2143.01 (proposed modification cannot render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All HF:
US 3880630 etching after ion exchange, US 3900249 etching after ion exchange in patterns, US4017291 etched with acid to remove remaining ions (peaks/roughness), US201000167059 IOX etching, US20130169591, IOX, HF acids and wetting agent  to etch out portions, US 20130323468 HF and wetting agent and [0099] overlapping minutes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741